Citation Nr: 1816926	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-31 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability evaluation in excess of 30 percent for total right knee replacement (previously rated as status post, medial meniscal tear, right knee) from March 1, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977, and from June 1997 to January 2001.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from rating decisions in April 2002 and August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

By way of background, the RO granted entitlement to service connection in April 2002 for status post, medial meniscal tear, right knee, postoperative.  The Veteran received a total right knee replacement in January 2012, and the Veteran was granted a temporary total evaluation with a 100 percent rating from January 24, 2012 to March 1, 2013.  The Veteran filed a claim for an increased rating in September 2012.  In an August 2013 rating decision, an evaluation of 30 percent was granted from March 1, 2013, and the issue was recharacterized as total right knee replacement, as noted in the issue description above.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing in October 2017.  A transcript of that hearing is of record.  


FINDING OF FACT

At the October 2017 hearing, the Veteran withdrew his appeal concerning the issue of entitlement to an increased disability evaluation in excess of 30 percent for total right knee replacement (previously rated as status post, medial meniscal tear, right knee) from March 1, 2013.


	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue entitlement to an increased disability evaluation in excess of 30 percent for total right knee replacement (previously rated as status post, medial meniscal tear, right knee) from March 1, 2013 have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Issues

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In his October 2017 hearing with the undersigned VLJ, the Veteran and his representative stated that the Veteran wished to withdraw his appeal for a claim for an increased rating for his right knee disability.  

As a matter of law, a withdrawal of an appeal is effective when received.  See 38 C.F.R. § 20.204 (b)(3) (2017).  Thus there remain no allegations of errors of fact or law for appellate consideration with respect to these matters.  As the Board does not have jurisdiction to review this claim, it is therefore dismissed.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal concerning the issue of entitlement to an increased disability evaluation in excess of 30 percent for total right knee replacement (previously rated as status post, medial meniscal tear, right knee) from March 1, 2013 is dismissed.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


